Opinion by
Oliver, P. J.
Certain of the merchandise stipulated to be beads similar to those the subject of Abstract 47818 was held dutiable at 25 percent under paragraph 1503, as modified by the Czechoslovakian Trade Agreement (T. D. 49458). Other of the beads in question, stipulated to be similar to those involved in Abstract 47821 were held dutiable at 45 percent under paragraph 1503; and others, similar to those the subject of Abstract 47816, were held dutiable at 25 percent under paragraph 1503 and said trade agreement (T. D. 49458). Protests sustained as to those items.